Citation Nr: 1022069	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left ulna disability, with instability, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

This case was remanded by the Board in March 2010 so that the 
Veteran could be afforded a hearing before a member of the 
Board.  That hearing was conducted by the undersigned 
Veterans Law Judge in May 2010; a transcript of the hearing 
is of record.  

(A claim for reimbursement of unauthorized medical expenses 
was also remanded by the Board in March 2010.  This claim was 
remanded to the VA medical center (VAMC) in Muskogee for 
further evidentiary development.  The VAMC has not yet 
returned the case to the Board.  No action will be taken by 
the Board until it does.)


FINDING OF FACT

The Veteran's left ulna disability causes pain and minimally 
decreased range of motion of the wrist.  


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's 
postoperative residuals of a left ulna disability, with 
instability, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5211, 
5215 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2007, before the RO issued either of the relevant rating 
decisions.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured an examination in furtherance of his 
claim.  At his May 2010 hearing, the Veteran testified that 
he could not remember whether or not a May 2008 examiner 
conducted range of motion testing.  As will be seen below, 
the record shows that the examiner did in fact conduct range 
of motion testing.  The Veteran's representative also 
appeared to make an issue of the fact that this examiner was 
"just an M.D."  However, because no specific allegation was 
made as to the adequacy of this physician's qualification, 
and because there is no requirement that an orthopedist 
conduct a simple examination such as this one, the Board 
finds that the May 2008 examination was adequate.  VA has no 
duty to inform or assist that was unmet.  

In January 1979, the Veteran was service connected for the 
residuals of surgery on the distal end of the left ulna with 
wrist instability, rated as 10 percent disabling,.  It is his 
only service-connected disability, though he is also in 
receipt of a non-service-connected pension with additional 
special monthly pension based on being housebound, due to 
permanent and total disability for a variety of non-service-
connected disabilities.  He seeks an increased rating for his 
service-connected disability.  

The Veteran was afforded a VA fee-based examination in May 
2008.  That examiner noted that the Veteran is right-hand 
dominant, and found that examination of the Veteran's left 
elbow revealed range of motion was normal except for 
supination, where range of motion was limited by pain to 65 
degrees, with 85 degrees being normal.  The examiner noted 
that, in addition to range of motion being limited by pain, 
there were lesser limitations regarding fatigue, weakness, 
and lack of endurance, with no additional limitation value 
given.  Joint function on the left was not additionally 
limited by incoordination after repetitive use.  Additional 
limitations imposed by repetitive use therefore were assessed 
as being zero degrees.   Examination of the left wrist 
revealed that range of motion was limited by pain to 50 
degrees of dorsiflexion, where normal dorsiflexion is 70 
degrees.  There was no limit in either palmar flexion or 
radial deviation.  Ulnar deviation was limited to 40 degrees, 
where normal is 45 degrees.  The examiner assessed that 
additional limitations were the same as they were for the 
elbow.  The examiner also noted that the Veteran's left 
forearm had diminished mass compared to the right.  X-ray 
examination showed the old surgical resection at the distal 
end of the ulna, with a few small well-corticated bone 
densities in the soft tissues adjacent to the distal end of 
the radius.  The elbow joint was unremarkable, and there was 
no evidence of recent fracture or dislocation. 

Of record is an April 2008 statement from one of the 
Veteran's treating physicians, Jaafar Bazih, M.D., which 
reported findings of an examination.  Dr. Bazih noted that 
the specific purpose of the report was to support the 
Veteran's request for an increased rating, though he did not 
provide a medial opinion that an increase was warranted.  Dr. 
Bazih noted that the Veteran complained of increased pain in 
his left forearm and inability to use it as much as he used 
to.  Examination showed limited range of motion in the 
forearm, with "approximately" 30 degrees short of full 
pronation and 40 degrees shy of full supination.  A scar was 
noted along the ulnar side of the distal forearm compatible 
with the Veteran's surgical procedure.  The doctor noted that 
there was some arthritic change noted along the distal 
radiocarpal joint.  Dr. Bazih noted that bracing would be of 
some help.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has also found that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).  Here, the Board has found no medical evidence of 
record that would warrant a staged rating for this 
disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the 
limitations of motion caused by the Veteran's left ulna 
disability in the course of his May 2008 VA examination.  

The Veteran's postoperative residuals have been evaluated 
utilizing the rating criteria found at Diagnostic Code 5211.  
38 C.F.R. § 4.71a.  Some rating criteria apply different 
ratings based on a claimant's "handedness," that is, 
whether the claimant is right- or left-handed.  Ratings are 
provided for what are designated as major and minor upper 
extremities (or components thereof).  Here, the Veteran is 
right-handed.  Therefore, his right upper extremity is his 
major extremity, and his left upper extremity, which is the 
one being evaluated, is his minor extremity.  Under 
Diagnostic Code 5211, a 10 percent rating is for application 
when there is malunion of the ulna with bad alignment.  A 20 
percent rating is for application when there is nonunion in 
the lower half.  A 20 percent rating is also for application 
when there is nonunion in the upper half, with false 
movement, without loss of bone substance or deformity.  A 30 
percent rating, the highest available under Diagnostic Code 
5211, is for application when there is nonunion in the upper 
half, with false movement, with loss of bone substance (one 
inch (2.5 cms.) or more) and marked deformity.  Id.  

Here, the evidence shows that the Veteran's left ulna 
disability picture more nearly approximates the criteria 
required for the currently assigned 10 percent rating.  As 
noted, the description of the surgery he underwent was a 
surgical resection at the distal end of the ulna, which 
closely approximates the 10 percent rating criteria of 
malunion of the ulna with bad alignment.  A higher, 20 
percent, rating is not warranted under Diagnostic Code 5211 
because there is no evidence of nonunion of the ulna.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none.  The 
Veteran's distal ulna difficulties appear to have affected 
the wrist joint motion and ability to supinate.  Diagnostic 
Code 5210 is inapt because there is no evidence that there is 
nonunion of the radius and ulna with flail false joint.  
Diagnostic Code 5213 does not offer a higher rating because 
there is no credible evidence showing that pronation is 
limited beyond either the last quarter of the arc or the 
middle of the arc.  As noted, the report from Dr. Bazih, 
reported limited range of motion in the forearm, with 
approximately 30 degrees short of full pronation.  While this 
might appear to indicate that the Veteran's pronation is 
limited beyond the last quarter of the arc, the fact that Dr. 
Bazih provided only approximations of range of motion renders 
his report inadequate for rating purposes.  See 38 C.F.R. 
§ 4.46 (accurate measurement of joint excursions should be 
insisted on. . .the use of a goniometer in the measurement of 
limitation of motion is indispensable).  Significantly, 
unlike Dr. Bazih, the May 2008 examiner found that the 
Veteran's left arm pronation was completely normal.  The 
Board therefore finds that the report of the May 2008 
examiner is more probative than that of Dr. Bazih as regards 
the issue of left arm pronation.  As for supination, which 
was limited on the May 2008 examination to 65 degrees, not 
even a compensable rating would be warranted under Diagnostic 
Code 5213 because limitation is not limited to 30 degrees.  

Finally, a higher rating based on limitation of motion of the 
Veteran's left wrist would require a finding that his wrist 
is ankylosed, and there is no such evidence of record.  
Diagnostic Code 5214.  Given that the currently assigned 
rating of 10 percent contemplates the Veteran's problem with 
motion, which is not associated with arthritis, but which is 
manifested by only minimal decreases in supination that alone 
are not compensable and a noncompensable decrease in 
dorsiflexion of the wrist (50 degrees when a compensable 
rating requires dorsiflexion less than 15 degrees), a higher 
rating is not warranted.

In light of the foregoing, the Board finds that the Veteran's 
postoperative residuals of a left ulna disability more nearly 
approximate the criteria required for the currently assigned 
10 percent rating, and that a higher rating therefore is not 
warranted.  There is no indication that the Veteran 
experiences any problems not already contemplated by the 
rating criteria mentioned above such that consideration of 
referral for extra-schedular consideration is required.  
38 C.F.R. § 3.321 (2009).  


ORDER

Entitlement to a rating higher than 10 percent for 
postoperative residuals of a left ulna disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


